651 N.W.2d 905 (2002)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kevin C. HOLTZER, Defendant-Appellant.
No. 120806, COA No. 217478.
Supreme Court of Michigan.
October 16, 2002.
On order of the Court, the application for leave to appeal from the December 28, 2001 decision of the Court of Appeals is considered, and it is DENIED because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY J., dissents as follows:
This case raises a question of first impression concerning the constitutionality of the search and seizure that are at issue. The safekeeping exception does not apply and the cases relied on by the Court of Appeals as authority for the seizure are inapposite. We should grant leave to consider whether the search that ensued was constitutionally permissible.